Citation Nr: 0807802	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-10 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.  Service personnel records in the veteran's 
claims file verify that the veteran served in Vietnam during 
that war.  Records confirm his status as a combat veteran, 
and show that he is in receipt of the Combat Infantryman 
Badge (CIB).  See 38 U.S.C.A. § 1154(b) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part, denied 
service connection for coronary artery disease status post 
anterior wall myocardial infarction.   The case was later 
transferred to the RO in Newark, New Jersey.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for coronary 
artery disease is warranted.

Service medical records do not show any treatment or 
diagnosis of any condition attributable to coronary artery 
disease during active service.  Evidence of record also does 
not show that the veteran had cardiac symptomatology until 
many years after separation from service.  

Private and VA medical records of treatment and examinations, 
and statements by treatment providers, dated from 2000 to 
September 2007, show evidence of current cardiac 
symptomatology including diagnoses of coronary artery disease 
beginning in 2000. 

The veteran asserts that his service-connected psychiatric 
disability of PTSD is related to or contributes to his 
claimed coronary artery disease.  The veteran reported 
symptoms of PTSD since the 1970s and in a September 1974 
decision, the Board granted service connection for anxiety 
neurosis, later identified as PTSD.  In the February 2003 
rating decision, the RO increased the assigned disability 
rating for PTSD from 10 to 30 percent.  Subsequently in a 
January 2007 rating decision, the RO assigned a 100 percent 
disability rating for the PTSD, indicating significantly 
severe symptoms of the disorder.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In the RO's 
February 2003 rating decision and the January 2004 statement 
of the case, the RO did not consider a theory of entitlement 
to service connection for coronary artery disease as 
secondary to PTSD.  The RO did consider this theory of 
entitlement in a March 2007 supplemental statement of the 
case, after the veteran submitted medical evidence to that 
effect.  

The veteran has a diagnosis of coronary artery disease.  The 
veteran submitted statements from George W. Lutz, M.D. which 
tend to support the veteran's claim that his coronary artery 
disease was secondary to PTSD; that is, that the heart 
disease was proximately due to or the result of the service-
connected PTSD.  

In a September 2003 statement, Dr. Lutz opined that the PTSD 
caused the cardiovascular disease, asserting that the 
veteran's mental and physical conditions were interrelated.  
Dr. Lutz noted that there were numerous studies documenting 
the association of depression with cardiovascular disease.  
Dr. Lutz also noted that the chemicals released during the 
stress response, Epinephrine and Norepinephrine, have adverse 
effects on the cardiovascular system, including the coronary 
arteries.  He stated that these have been associated with 
heart attacks, cardiac arrhythmia and sudden death.  Dr. Lutz 
concluded that his opinion was that the physical and 
emotional trauma the veteran experienced in Vietnam was a 
direct cause of his cardiovascular disease.

In a February 2004 statement Dr. Lutz indicated that it was 
still his opinion that PTSD had caused the heart disease.  He 
also gave his background credentials for making an 
authoritative medical opinion linking the heart disease with 
the PTSD.  He listed a medical background that included 
residency in internal medicine and cardiology at the Bronx VA 
Hospital and Columbia Presbyterian Medical Center; private 
practice in internal medicine and cardiology for a number of 
years; and graduate training in Psychiatry and 
Psychopharmacology at Harvard Medical School/Massachusetts 
General Hospital.  He was currently medical director, 
Behavioral Medicine Consultants, Warren Medical Center, in 
Warren, New Jersey. 

In a December 2004 statement, Dr. Lutz commented on the 
veteran's current psychiatric condition, which included panic 
disorder, major depression, stress related cardiovascular 
disease, and PTSD.  He commented that the most severe and 
disabling symptoms over several years had been related to 
PTSD, and indicated that these symptoms included anxiety, 
mood swings, anger outbursts and insomnia.  Dr. Lutz opined 
that the veteran was totally broken and disabled by the 
cumulative effects of stress related illness (PTSD).  Dr. 
Lutz noted that the veteran experienced physical chest pain 
(cardiac) and panic episodes on a virtual daily basis.  He 
opined that the anxiety was overwhelming and the veteran was 
clearly totally disabled and unable to function at any work.

The report of a July 2005 VA examination of the heart 
concluded with a generic opinion that "pre-existing coronary 
artery disease can be exacerbated by stress and anxiety 
leading to possible worsening prognosis of coronary artery 
disease."

A March 2007 VA hypertension examination appears to have been 
given for the purpose of providing an opinion with respect to 
whether there is a nexus between the PTSD and the claimed 
coronary artery disease.  The report indicates that the 
claims file was reviewed but that no examination was 
conducted.  The examiner stated that the veteran was 
diagnosed to have essential hypertension and coronary artery 
disease in 2000.  It was noted that the veteran had 
myocardial infarctions in 2000 and 2002, and that he was 
treated by angioplasty and later by coronary bypass graft 
surgery, and thereafter by implantation of 
defibrillator/pacemaker.  

The examiner concluded with the following pertinent opinion: 
PTSD is not known to cause essential hypertension or coronary 
artery disease; and the veteran's hypertension and coronary 
artery disease are not caused by or aggravated by service-
connected PTSD.  This opinion is counter to the opinion given 
by Dr. Lutz, which supported the theory of a relationship 
between the veteran's PTSD and his coronary artery disease.  
Dr. Lutz had noted that there were numerous studies 
documenting the association between depression and 
cardiovascular disease, by way of the adverse effects of 
stress related chemicals on the cardiovascular system, 
including the coronary arteries.  He stated that these stress 
related chemicals have been associated with heart attacks, 
cardiac arrhythmia and sudden death.  

The Board finds both the opinion by the VA examiner and that 
of Dr. Lutz to be problematic.  The VA examiner did not base 
his opinion on examination of the veteran, and based his 
opinion merely on an opinion that in general "PTSD is not 
known to cause essential hypertension or coronary artery 
disease."  Dr. Lutz similarly based his opinion for the most 
part on a review of studies, stating his opinion in general 
terms.   A new examination is indicated.

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2007).  In this case, the Board 
believes that competent medical evidence of record does not 
adequately address the medical question of whether the 
veteran's service-connected PTSD either caused or aggravated 
his coronary artery disease.  As such, an examination is in 
order to obtain an opinion as to the likelihood that the 
veteran's service-connected PTSD (as opposed to some other 
risk factors, known by medical experts to result in coronary 
artery disease) caused or aggravated his coronary artery 
disease.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo any further examination, 
the RO should give the veteran another opportunity to present 
pertinent information and/or evidence.  In so doing, the 
veteran should be apprised of all laws and regulations 
relating to his claim for service connection for coronary 
artery disease based on the theory that such condition was 
due to or aggravated by service-connected PTSD.  
Additionally, the RO should request that the veteran furnish 
all pertinent evidence in his possession, and ensure 
compliance with the notice requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and/or development 
action required by the VCAA prior to adjudicating the claim.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran 
and his representative a letter 
informing them of the pertinent 
regulations and provisions pertaining 
to claims for secondary service 
connection.  The letter should include 
a summary of the pertinent evidence 
currently of record, and specific 
notice as to the type of evidence 
necessary to substantiate the claim.  
The RO should invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of 
record, and explain the type of 
evidence that it is his ultimate 
responsibility to submit.  The RO 
should request that the veteran provide 
information, and, if necessary, 
authorization, to enable it to obtain 
any additional evidence pertinent to 
the service connection claim discussed 
above.  The RO should also ensure that 
its letter meets the requirements of 
the recent decision in Dingess/Hartman 
(cited to above), as appropriate.  The 
RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may 
decide the claims within the one-year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the veteran and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  Thereafter, the veteran should be 
afforded a VA cardiovascular 
examination to ascertain whether he has 
coronary artery disease, and if so, 
whether it is at least as likely as not 
that such disorder: (a) had its onset 
during service; (b) was manifested to a 
compensable degree during the first 
post-service year; or (c) is otherwise 
related to service, (including to 
service-connected PTSD symptomatology, 
or medication taken for service-
connected PTSD, or in some other manner 
of etiology related to PTSD).  The 
veteran's claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  

If coronary artery disease is found to 
have been caused or exacerbated by 
PTSD, the examiner should identify, to 
the extent possible, the extent to 
which the coronary artery disease was 
impacted by the PTSD symptomatology.  
The examiner must discuss the known 
risk factors for coronary artery 
disease, what role they play in the 
veteran's case, and why his PTSD is at 
least as likely as not caused or 
aggravated his coronary artery disease.  

In providing the opinion, the examiner 
must comment on the opinions favorable 
to the veteran provided by Dr. Lutz in 
his statements of September 2003, and 
February and December 2004.  This 
should include a discussion on known 
studies regarding the relationship 
between PTSD and coronary artery 
disease.

It would be helpful if the examiner would 
use the following language as 
appropriate: "more likely than not" 
(meaning a likelihood greater than 50%), 
"at least as likely as not" (meaning a 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The RO should then readjudicate the 
claim for service connection for coronary 
artery disease, with consideration as to 
whether the veteran's coronary artery 
disease was secondary to (either caused 
by or aggravated by) his service-
connected PTSD disability.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued an appropriate supplemental SOC 
and afforded the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is 
required of the appellant until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

